DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Rejections Under 35 U.S.C. § 102, filed 12/21/2020, with respect to claims 1-10 have been fully considered and are persuasive.  The 102 rejections of the claims has been withdrawn. 
The claim objections have been overcome due to the applicant persuasive arguments. 
Applicant’s arguments, see Rejections Under 35 U.S.C. § 103, filed 12/21/2020, with respect to claims 1-10 have been fully considered and are persuasive.  The 103 rejections of the claims has been withdrawn. 
The examiner notes that in view of the applicants amendment of the claims and persuasive arguments claims 1-9 and 26-30 are in condition for allowance. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411